IN THE UNITED STATES DISTRICT COURT am
FOR THE DISTRICT OF MONTANA FILED

 

 

BILLINGS DIVISION J 2.4 2000
Clerk, U S District Court
District Of Montana
MICHAEL LEE CAMERON, suing
CV 19-92-BLG-SPW

Plaintiff,

vs. ORDER ADOPTING
MAGISTRATE’S FINDINGS

SHEILA R. KOLAR, BENJAMIN AND RECOMMENDATIONS
HALVERSON, and MICHELLE LEE,

Defendants.

 

Before the Court is Plaintiff Michael Cameron, a prisoner proceeding pro se,
who filed a complaint under 42 U.S.C. § 1983 against the Defendants regarding his
incarceration at the Yellowstone County Detention Facility. (Doc. 2). The United
_ States Magistrate Judge filed Findings and Recommendations on January 6, 2020.
(Doc. 6). The Magistrate recommended the Court dismiss the case because the
Defendants are entitled to immunity. (Doc. 6 at 6-10).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. Because Cameron was served by mail, he was entitled to an
additional 3 days to file objections. No objections were filed. When neither party

objects, this Court reviews the Magistrate’s Findings and Recommendation for
clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d
1309, 1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite
and firm conviction that a mistake has been committed.” United States v. Syrax,
235 F.3d 422, 427 (9th Cir. 2000). After reviewing the Findings and
Recommendation, this Court does not find that the Magistrate committed clear
error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 6) are ADOPTED IN FULL.

IT IS FURTHER ORDERED:

1. This matter is dismissed;

2. The Clerk of Court is directed to close this matter and enter judgment
pursuant to Rule 58 of the Fedleral Rules of Civil Procedure.

3. The Clerk of Court is directed to have the docket reflect that the Court
certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure
that any appeal of this decision would not be taken in good faith. The record makes

plain the instant Complaint is frivolous as it lacks arguable substance in law or
fact.

DATED this 2 Yay of January, 2020.

Laan. thei.

~ SUSAN P. WATTERS
United States District Judge
